Citation Nr: 1445692	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  09-40 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a right knee injury. 

2.  Entitlement to an increased rating for residuals of a fracture of the spinous process of the 4th lumbar vertebra with disc disease and arthritis, currently rated as 60 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from November 1943 to January 1946. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In his October 2009 substantive appeal, the Veteran requested a hearing before a member of the Board.  In January 2014, he was notified of the scheduled hearing in March 2014, but did not attend the hearing or subsequently request a new hearing.  His hearing request is deemed withdrawn.

In December 2011, the Veteran revoked the power of attorney then of record in favor of Disabled American Veterans.  

In June 2014, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As reflected in the June 2014 remand, the record, to include a February 2009 private examination report, raises the issue of whether new and material evidence has been submitted to reopen a claim for service connection for a left knee disability.  Because the issue had not been adjudicated by the Agency of Original Jurisdiction (AOJ) the Board did not have jurisdiction, and it was referred to the AOJ for appropriate action.  The record does not reflect that the AOJ has addressed the issue and thus it is again referred for appropriate action.  

A July 2014 rating decision reflects service connection was granted for hearing loss and tinnitus.  This represents a full grant of the benefits sought with respect to those issues.  


FINDINGS OF FACT

1.  Degenerative joint disease of the right knee did not manifest during service or within one year after separation, and is not etiologically related to active service; nor was it caused or aggravated by service-connected residuals of a fracture of the spinous process of the 4th lumbar vertebra with disc disease and arthritis.  

2.  Residuals of a fracture of the spinous process of the 4th lumbar vertebra with disc disease and arthritis do not result in unfavorable ankylosis of the entire spine or any associated neurological abnormalities.  The 60 percent rating assigned is appropriate for the manifestation of  the Veteran's disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

2.  The criteria for a rating higher than 60 percent for residuals of a fracture of the spinous process of the 4th lumbar vertebra with disc disease and arthritis are not met.  38 U.S.C.A. § 1155 (West 2002); §§ 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5237-5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A February 2008 letter satisfied the duty to notify provisions.  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in an August 2014 supplemental statement of the case.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  An October 1980 VA Form 22-4624 shows that the Veteran did not participate in a program of VA Vocational Rehabilitation.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted in June 2008 and July 2014; the record does not reflect that these examinations were inadequate for rating purposes.  The rationales provided for the opinions are based on objective findings and reliable principles.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

I.  Service Connection

The Veteran seeks service connection for a right knee disability.  As reflected in the October 2009 VA Form 9, he asserts he injured his knee on active duty.  

The July 2014 VA examination report reflects bilateral end-stage degenerative joint disease of the knees.  Thus, the issue is whether there is competent evidence establishing that the Veteran's right knee disability is related to service.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability. 

Service treatment records are negative for a right knee injury.  No musculoskeletal defects were reported on the January 1946 separation examination report.  

The July 2014 VA examination report reflects the Veteran's history of having struck his right knee on the tank he was on at the same time he fell and sustained his service-connected back disability, and of having had right knee pain ever since.  In addition, and although a February 2009 private report reflects a history of a knee injury during service and findings reported include right knee weakness and swelling, a mere transcription of the Veteran's statements regarding his medical history does not transform the information to competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

The Veteran is competent to report his symptoms.  The question of medical causation, however, that is, a causal relationship between the current degenerative joint disease of the right knee and an injury, disease, or event in service, the so called "nexus" requirement, is not simple enough to be within the realm of common knowledge of the Veteran as a lay person, as causation requires competent evidence.  

Competent evidence is evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159 (2013).

The Veteran's lay opinion is not competent evidence on the question of medical causation as it is not argued or shown that the Veteran is qualified through specialized education, training, or experience to offer such an opinion.  As the Veteran's lay evidence is not competent evidence on the question of medical causation, it is of no probative value. 

The July 2014 VA examiner reported no documented evidence of a right knee injury during service and the examiner, added that the Veteran was vague in his description of the onset of functional disability regarding the knees.  The examiner specifically determined that the right knee degenerative joint disease was not caused by the contusion described by the Veteran.  The examiner concluded that it is less than likely that the Veteran's right knee degenerative joint disease is related to service.  Rather, the right knee degenerative disease is the result of a lifetime of chronic weight bearing, which gradually progresses throughout life.

Although arthritis is a chronic disease, and to the extent that the Veteran has attempted to establish a continuity of symptoms for right knee arthritis under 3.309(a) based on lay statements, the Board finds such attempt to be inconsistent with the more probative contemporaneous record, to include not only the normal separation examination but also the gap between separation and the initial documented complaints of right knee symptoms.  

The VA examiner further concluded that it is less than likely that the Veteran's degenerative joint disease of the right knee was caused or aggravated by the service-connected lumbar spine disability.  No medical authority or peer reviewed medical literature supports the contention that lumbar degenerative disease or spinous process fracture or its associated gait disturbance can be causative of or aggravate chronic degenerative disease of the knees.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for degenerative joint disease of the right knee is not warranted.  


II.  Higher Rating

The Veteran seeks a higher disability rating for his service-connected residuals of a fracture of the spinous process of the 4th lumbar vertebra with disc disease and arthritis.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002).  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

The 60 percent rating assigned under Diagnostic Code 5243 contemplates incapacitating episodes and is the maximum schedular rating under Diagnostic Code 5243.  

Under the general rating formula, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  The Veteran does not have unfavorable ankylosis of his entire spine to warrant a higher rating under the general rating formula.  

On VA examination in June 2008, forward flexion was 0 to 40 degrees and extension was to neutral.  Although pain with motion was reported, the only additional limitation following repetitive use is increased pain with no further loss of motion.  No flare-ups and no incoordination fatigue weakness or lack of endurance on his spine was reported.  At no time during the period of appeal does the Veteran's back disability more closely approximate the criteria for a 100 percent rating.  

The July 2014 VA examination report reflects forward flexion of the lumbar spine to 40 degrees with painful motion starting at 20 degrees, with movement of his low back in all directions possible.  No flare ups and no ankylosis were specifically reported.

With respect to neurologic abnormalities, the June 2008 VA examination report reflects motor strength was 5/5 in all muscle groups of both lower extremities.  And although give way weakness was noted, sensation was intact to sharp/dull testing in all dermatomes.  The July 2014 VA report of examination report shows no symptoms of radiculopathy and no neurologic abnormalities in the lower extremities related to his service-connected lumbar spine disability.  No neurologic abnormalities or findings related to the back disability, to include of the bowel and bladder were reported.  The examiner determined that the Veteran's urinary retention is unrelated to his back disability.  

The Veteran is competent to report symptoms.  In reaching a determination with respect to whether a higher rating is warranted, the Board has accorded greater probative value to the VA medical opinion.  The rationale for the opinion provided is based on objective findings and reliable principles.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  A rating higher than 60 percent for residuals of a fracture of the spinous process of the 4th lumbar vertebra with disc disease and arthritis is not warranted.  

With respect to the extraschedular consideration, the Veteran's service-connected lumbar spine disability results in symptoms contemplated in the rating based on incapacitating episodes.  The rating criteria reasonably describe the Veteran's disability level and these symptoms.  The VA examiner concluded that Veteran is unable to engage in gainful employment due to his chronic lumbar condition and the Veteran has been awarded a total disability rating based on individual unemployability due to his service-connected back disability.  


The Veteran's disability picture is contemplated by the rating schedule; the assigned schedular evaluation for the service-connected lumbar spine disability is adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  


ORDER

Service connection for degenerative joint disease of the right knee is denied.  

A disability rating higher than 60 percent for residuals of a fracture of the spinous process of the 4th lumbar vertebra with disc disease and arthritis is denied.  




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


